Peters, J. (concurring in part and dissenting in part).
When addressing a preanswer motion to dismiss, we must liberally construe the pleadings, “accept the facts . . . alleged in the complaint as true, accord plaintiffs the benefit of every possible favorable inference, and determine only whether the facts as alleged fit within any cognizable legal theory” (Leon v Martinez, 84 NY2d 83, 87-88 [1994]; see CPLR 3026; Arnav Indus. Retirement Trust v Brown, Raysman, Millstein, Felder & Steiner, 96 NY2d 300, 303 [2001]). In my view, the majority did not adhere to these time-honored strictures when it concluded that plaintiffs failed to show a fiduciary relationship.
A fiduciary relationship has been described as follows: “one founded upon trust or confidence reposed by one person in the integrity and fidelity of another. It is said that the relationship exists in all cases in which influence has been acquired and abused, in which confidence has been reposed and betrayed. The rule embraces both technical fiduciary relations and those informal relations which exist whenever one man trusts in, and relies upon, another. Such a relationship might be found to exist, in appropriate circumstances, between close friends or even where confidence is based upon prior business dealings” (Penato v George, 52 AD2d 939, 942 [1976], appeals dismissed 42 NY2d 908 [1977] [citations omitted]). While I agree with the majority that a fiduciary relationship cannot be grounded solely upon a parishioner’s attendance at weekly mass at a local church governed by an umbrella religious organization (see Doe v *798Norwich R.C. Diocesan Corp., 268 F Supp 2d 139, 149 [2003]), I find that plaintiffs in action Nos. 1, 2 and 4 have sustained their burden of demonstrating that their relationship with defendants Diocese of Syracuse and the individual churches (hereinafter collectively referred to as defendants) was unique from that shared by other parishioners generally (compare Martinelli v Bridgeport R.C. Diocesan Corp., 196 F3d 409, 429-430 [2d Cir 1999], with Doe v Norwich R.C. Diocesan Corp., supra at 149-150). In each of those actions, plaintiffs received religious instruction from a church-sponsored school where they were taught by either nuns or priests from such churches. Each was singled out for individualized instruction or specialized attention and each of their families allowed them to participate in the church-sponsored or extracurricular activities. As the preanswer motion before us is addressed solely to “a skeletal record” (Simcuski v Saeli, 44 NY2d 442, 451 [1978]) due to the procedural posture of these actions, I find, upon assessing the intent of the allegations in these complaints, that plaintiffs in action Nos. 1, 2 and 4 have demonstrated the existence of a relationship different from that of the other parishioners.
Further, with the exception of action No. 4,* I believe that the doctrine of equitable estoppel would have tolled the applicable limitations period. A toll can be found if it is shown that defendants, subject to a fiduciary relationship, concealed critical facts which prevented plaintiffs from commencing an action within the applicable period (see generally Jordan v Ford Motor Co., 73 AD2d 422, 424 [1980]). Contrary to the majority’s view, I find that plaintiffs in action Nos. 1 and 2 squarely contended that they did not learn of defendants’ practice of fraudulently concealing the priests’ predatory behaviors until approximately 2002 when such practice became the subject of public media reports (compare Smith v Smith, 830 F2d 11, 13 [2d Cir 1987]). Accepting these facts as true, as we must on this motion to dismiss, the duty to have made further inquiry and ascertain all relevant facts would not have arisen until that time (see Thoma v Town of Schodack, 6 AD3d 957, 959 [2004]; Contento v Cortland Mem. Hosp., 237 AD2d 725, 726 [1997], lv denied 90 NY2d 802 [1997]). Moreover, since New York recognizes the viability of a cause of action for negligent hiring, negligent retention and negligent supervision (see Sharon B. v Reverend S., 244 AD2d 878 [1997]; Kenneth R. v Roman Catholic Diocese of Brooklyn, 229 AD2d 159 [1997], cert denied 522 US 967 [1997], *799lv dismissed 91 NY2d 848 [1997]; Jones v Trane, 153 Misc 2d 822 [1992]), and does not require that such causes of action “be pleaded with specificity” (Kenneth R. v Roman Catholic Diocese of Brooklyn, supra at 162), I would not have dismissed these causes of action in action Nos. 1 and 2. While I recognize that the continued viability of these actions, and the claims alleged therein, are dependent upon facts obtained after a full opportunity for discovery (cf. Paul J.H. v Lum, 291 AD2d 894 [2002]), I cannot condone their dismissal in this preanswer stage of litigation.
For all of these reasons, I would modify the order of Supreme Court by reversing the order dismissing action Nos. 1 and 2 and reinstate them.
Ordered that the order is affirmed, without costs.

 In action No. 4, plaintiffs mother became aware of the abuse and initiated a report to defendants which led to the priest’s removal. Plaintiff and his family later discovered such priest as an assistant pastor at their new church.